     Case 1:20-cv-01151-AWI-EPG Document 4 Filed 09/11/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ISABEL VALDEZ VELA,                                No. 1:20-cv-01151-AWI-EPG (PS)
12                        Plaintiff,                     ORDER FOR PLAINTIFF TO SHOW CAUSE
                                                         WHY THIS ACTION SHOULD NOT BE
13            v.                                         DISMISSED AS BARRED BY THE
                                                         STATUTE OF LIMITATIONS
14    CITY OF PORTERVILLE, et al.,
                                                         (ECF No. 1)
15                        Defendants.
                                                         THIRTY-DAY DEADLINE
16

17          Isabel Valdez Vela (“Plaintiff”), proceeding pro se and in forma pauperis, filed the civil

18   rights complaint pursuant to 42 U.S.C. § 1983 commencing this action on August 17, 2020. The

19   complaint alleges the Defendants violated her Fourth Amendment rights in 2015. Thus, by the

20   face of the complaint, it appears that Plaintiff’s claims are barred by the statute of limitations.

21   Accordingly, the Court will order Plaintiff to show cause why this action should not be dismissed

22   as barred by the statute of limitations.

23   I.     APPLICABLE LAW

24          “The statute of limitations for section 1983 actions is determined by state law. Section

25   1983 actions are characterized as personal injury actions for statute of limitations purposes.”

26   Trimble v. City of Santa Rosa, 49 F.3d 583, 585 (9th Cir. 1995) (citations omitted). In addition,

27   federal courts will apply “California’s law regarding tolling, including equitable tolling, except to

28   the extent any of these laws is inconsistent with federal law.” Mills v. City of Covina, 921 F.3d
                                                         1
     Case 1:20-cv-01151-AWI-EPG Document 4 Filed 09/11/20 Page 2 of 3

 1   1161, 1166 (9th Cir. 2019).

 2          California provides its statute of limitations in Cal. Code Civ. P. § 335.1. Canatella v. Van

 3   De Kamp, 486 F.3d 1128, 1132 (9th Cir. 2007). “The current version of that statute, which

 4   became effective on January 1, 2003, provides that personal injury actions must be brought within

 5   two years after the cause of action arose.” Id. Hence, “California’s two-year statute of limitations

 6   for personal injury actions thus applies to” claims under § 1983. Mills, 921 F.3d at 1166 (applying

 7   two-year statute of limitations to plaintiff’s “§ 1983 claims for unlawful stop and detention, false

 8   arrest, false imprisonment, failure to screen and hire properly, failure to train properly, and failure

 9   to supervise and discipline”).

10          As noted above, California’s rules concerning tolling the statute of limitations apply here,

11   too. See Mills, 921 F.3d at 1166. Broadly, there are two types of tolling: statutory and equitable.

12   The California Supreme Court has described statutory tolling as thus:

13          Under certain circumstances . . . the period will be extended or tolled by the
            occurrence of certain events, which may be the subject of conflicting evidence,
14          such as absence from the state or disability. Code Civ.Proc. s 351 et seq.
15   Bollinger v. Nat'l Fire Ins. Co. of Hartford, Conn., 25 Cal. 2d 399, 411 (1944). Thus, as Bollinger

16   noted, many California statutory tolling provisions are located in the California Code of Civil

17   Procedure §§ 351 et seq.

18          In addition, “California allows equitable tolling of the statute of limitations when a

19   plaintiff, possessing several legal remedies, reasonably and in good faith, pursues one designed to

20   lessen the extent of his injuries or damage, thereby allowing the statutory period to run. A

21   plaintiff whose ignorance of the statutory period is excusable may file a lawsuit outside that

22   period as long as he causes no prejudice to the defendants by doing so.” Guerrero v. Gates, 442

23   F.3d 697, 706 (9th Cir.2006) (internal quotation marks, ellipsis, and footnotes omitted). Under

24   California law, equitable tolling “is appropriate where the record shows (1) timely notice to the

25   defendant in filing the first claim; (2) lack of prejudice to defendant in gathering evidence to

26   defend against the second claim; and, (3) good faith and reasonable conduct by the plaintiff in

27   filing the second claim.” Daviton v. Columbia/HCA Healthcare Corp., 241 F.3d 1131, 1137–38

28   (9th Cir.2001) (en banc) (quoting Collier v. City of Pasadena, 142 Cal.App.3d 917, 924, 191

                                                         2
         Case 1:20-cv-01151-AWI-EPG Document 4 Filed 09/11/20 Page 3 of 3

 1   Cal.Rptr. 681 (1983)).1 A plaintiff bears the burden of demonstrating that equitable tolling

 2   applies. See Vaughn v. Teledyne, Inc., 628 F.2d 1214, 1218 (9th Cir. 1980).

 3   II.       ANALYSIS

 4             Plaintiff’s stated claims are violations of the Fourth Amendment. (ECF No. 1 at 3, 7). It

 5   appears these claims accrued when the incidents at issue occurred “in August 2015[.]” (Id. at 10).

 6   Elsewhere, she indicates that the events occurred sometime between August 10 and August 17,

 7   2015. (See id. at 14). Thus, to file within the two-year statute of limitations, it appears Plaintiff

 8   needed to file her claims, at latest, by August 17, 2017 absent any applicable tolling. However,

 9   Plaintiff filed her complaint on August 17, 2020. Thus, it appears that Plaintiff’s claims were filed

10   three years after the statute of limitations had expired.

11   III.      ORDER

12             As it appears from the face of the complaint that Plaintiff’s claims are time-barred, it is

13   HEREBY ORDERED that within thirty (30) days from the date of service of this order, Plaintiff

14   shall show cause why this action should not be dismissed because Plaintiff’s claims are barred by

15   the statute of limitations.

16
     IT IS SO ORDERED.
17

18          Dated:    September 11, 2020                                  /s/
19                                                               UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27   1
      In addition, California Rules of Court, App. I, Emergency Rule 9(a) tolls the statute of limitations for actions “for
     civil causes of action that exceed 180 days . . . from April 6, 2020, until October 1, 2020.” The Court is not making a
28   determination whether this rule applies to federal causes of action.


                                                                 3
